998 F.2d 1009
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Evans Lee GORDON, Plaintiff-Appellant,v.UNITED STATES MARSHAL SERVICE;  United States of America,Defendants-Appellees.
No. 93-6462.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  July 2, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge;  David G. Lowe, Magistrate Judge.  (CA-93-46)
Evans Lee Gordon, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Evans Lee Gordon filed suit under 42 U.S.C. § 1983 (1988), and sought leave to proceed in forma pauperis.  The district court assessed the full filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982).  Gordon did not pay the assessed fee or present an explanation of inability to do so.  He instead filed this appeal.  This appeal is properly before us.   Roberts v. United States, 339 U.S. 844, 845 (1950).  Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented and argument would not aid the decisional process.

DISMISSED